DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0041764, referred to herein as “Lin”) in view of Hannuksela (US 2018/0376126, referred to herein as “Hannuksela”).

Regarding claim 1, Lin discloses: A method for encoding a data stream representative of an omnidirectional video (Lin: paragraphs [0007] through [0010]), wherein the method comprises the following acts performed by an encoding device (Lin: Fig. 1A, disclosing an encoder): 
encoding, in said stream, at least one base layer representative of a 2D or 3D video (Lin: Fig. 13, paragraph [0079], disclosing encoding of video images in a base layer), the 2D or 3D video being representative of a view of a same scene captured by the omnidirectional video (Lin: paragraphs [0034] through [0038], disclosing that the video images are associated with a view of a scene captured by omnidirectional video); and 
encoding, in said stream, one enhancement layer representative of the omnidirectional video (Lin: Fig. 13, paragraph [0079], disclosing coding of information associated with the omnidirectional video in an enhancement layer), the enhancement layer being encoded by prediction relative to the at least one base layer (Lin: paragraph [0079], disclosing that the enhancement layer may reference the base layer in the video coding), 
wherein the prediction of the enhancement layer relative to the at least one base layer comprises, in order to encode at least one image of the enhancement layer (Lin: paragraphs [0079] and [0080], disclosing encoding of the enhancement layer based on the base layer): 
generating a reference sub-image obtained by geometrical projection on said reference sub-image of an image, called a base image, rebuilt from said base layer (Lin: paragraph [0040], disclosing use of geometric projection to generate view images for coding; paragraph [0079], disclosing that the base layer images may reference other base layer images; Fig. 8, paragraphs [0054] and [0055], disclosing use of reference sub-images for inter-prediction of the view images), 
storing said reference sub-image… enabling an encoder to determine the location of the reference sub-image in the enhancement image in a non-transitory computer-readable memory of reference sub-images of the enhancement layer (Lin: Fig. 11, paragraphs [0068] through [0072], disclosing encoding information in a bitstream, including motion vector information—e.g., location information for reference images used for inter-prediction of view images—as well as storage of the information in a memory buffer; paragraph [0119], disclosing use of computer-readable memory including non-transitory signals; paragraphs [0079] through [0080], disclosing use of the picture information to generate enhancement layers associated with particular views).
Lin does not explicitly disclose storing reference image information in association with shift information.
However, Hannuksela discloses storing reference image information in association with shift information (Hannuksela: paragraph [0284], disclosing use of shift information to generate views associated with omnidirectional video; paragraph [0176], disclosing use in enhancement layer pictures).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the shift information of Hannuksela in the encoding method of Lin.
One would have been motivated to modify Lin in this manner in order to better generate images associated with different views of omnidirectional video associated with various quality/resolution (Hannuksela: paragraphs [0001], [0213], [0284] and [0287]).

Regarding claim 2, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

	Regarding claim 3, Lin and Hannuksela disclose: The method according to claim 1, wherein the data stream comprises a piece of information representative of a type of a geometrical projection used to represent the omnidirectional video (Lin: Figs. 2 and 3, paragraph [0040] and [0041], disclosing use of different types of geometrical projections used to represent the omnidirectional video; Fig.4, paragraphs [0042] and [0043], disclosing coding of the view images obtained by the geometric projections).

	Regarding claim 4, Lin and Hannuksela disclose: The method according to claim 1, wherein the view represented by the 2D or 3D video is a view extracted from the omnidirectional video (Lin: Fig. 4, paragraph [0042], disclosing extraction of views from the omnidirectional video).

	Regarding claim 5, Lin and Hannuksela disclose: The method according to claim 4, wherein the data stream comprises a piece of information representative of parameters of projection and of location of said base image in an image of the omnidirectional video, said information being used to project the base image on the reference sub-image (Lin: Figs. 2 and 3, paragraph [0040] and [0041], disclosing use of different types of geometrical projections used to represent the omnidirectional video; Fig.4, paragraphs [0042],  [0043] and [108], disclosing coding of the view images obtained by the geometric projections and encoding of associated parameters).

	Regarding claim 6, Lin and Hannuksela disclose: The method according to claim 5, wherein said piece of information representative of the parameters of projection of location of said base image is encoded in the data stream at each image of the omnidirectional video (Lin: paragraphs [0050] through [0055], disclosing coding of prediction information including motion vectors of the omnidirectional video).

Regarding claim 7, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 8, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 9, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 10, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

Regarding claim 11, the claim recites analogous limitations to claim 4, above, and is therefore rejected on the same premise.

Regarding claim 12, the claim recites analogous limitations to claim 5, above, and is therefore rejected on the same premise.

Regarding claim 13, the claim recites analogous limitations to claim 6, above, and is therefore rejected on the same premise.

	Regarding claim 14, Lin and Hannuksela disclose: The method according to claim 2, wherein the data stream comprises at least two base layers, each base layer being representative of a 2D or 3D video, respectively representative of a view of the scene, the at least two base layers being encoded independently of each other (Lin: Fig. 13, paragraphs [0079] and [0080], disclosing coding of multiple layers including a base layer—e.g., a first base layer—and a first enhancement layer from which additional enhancement layers depend—e.g., a second base layer—with the layers associated with different views and being encoded independently of each other).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484